Dear Mr. Watson:
We received your request for an opinion on behalf of Fire Protection District #5 of St. Tammany Parish.  As indicated in your request, District #5 is a volunteer fire department headquartered in Folsom, Louisiana.  The District would like to pay those volunteers who respond to emergencies during off hours. This is being considered by the District in an attempt to improve volunteer participation.
It is further our understanding that these firefighters are volunteers as per La.R.S. 33:1998.  They are not full time employees of District #5 and therefore, they are not subject to the minimum wage and maximum hours set forth in La.R.S. 33:1991, et seq.
Fire protection districts have broad powers to perform their duties.  Specifically, La.R.S. 40:1499 provides that the board of a fire protection district may do all things necessary to carry out the purposes for which the district was created.  The board may decide for what purposes the money of the district is to be spent.  Of course, the expenditure must be consistent with the purpose for which the district was created, i.e., fire prevention and protection.  Therefore, it is our opinion that Fire Protection District #5 may pay its volunteer fire fighters a flat fee for each emergency that they respond to during off hours.  See Attorney General Opinion 77-1523.
We trust that this adequately responds to your request.  Should you have any questions or comments, please do not hesitate to contact our office.
With Kindest regards,
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG:crt